We think that it does not sufficiently appear that Sarafan was a party to the act of Levine in drawing down the loan value of his life insurance policy, but in other respects that the determination is justified by the facts. This failure to connect Sarafan with that act is not sufficient to exonerate him from the consequences of the decision. The order is modified so as to dissociate Sarafan from the matter of the life insurance policy; and as so modified affirmed, with ten dollar's costs and disbursements. Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concurred.